Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 1 of 11




                                   EXIHIBT 1
     Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 2 of 11

                        Robert Dion - November 27, 2018                    1


 1                      UNITED STATES DISTRICT COURT
 2                      FOR THE DISTRICT OF ARIZONA

 3

 4   Madison Alley Transportation &)
     Logistics, Inc., a New York   )
 5   Corporation,                  )
                                   )
 6                 Plaintiff,      )
                                   )
 7        vs.                      ) Case No.: 2:17-cv-03038-
                                   )           JJT
 8                                 )
     Western Truck Insurance       )
 9   Services, Inc., a California )
     corporation, Robert Dion and )
10   Jane Doe Dion, husband and    )
     wife, John Does and Jane Does )
11   I-X, ABC Partnerships I-X, ABC)
     Limited Liability Companies   )
12   I-X, and XYZ Corporations I-X,)
                                   )
13                 Defendants.     )
     ______________________________)
14

15

16                         DEPOSITION OF ROBERT DION
17                           Inglewood, California

18                             November 27, 2018

19                                  9:38 a.m.

20

21

22

23

24                                           Prepared by:
                                             Salvador Gutierrez
25                                           Certified Reporter No. 9825

                         Coash & Coash, Inc.
              602-258-1440         www.coashandcoash.com
             Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 3 of 11

                                  Robert Dion - November 27, 2018               72


         1         Q      If we go to -- it's going to be marked MATL,
         2    M-A-T-L, dash, 007493.

         3         A      Uh-huh.

         4         Q      At the top, it says, "Business Income
10:51    5    Worksheet"; is that correct?

         6         A      Yes.

         7         Q      Have you seen this document before?
         8         A      I have, yeah.

         9         Q      Do you recall receiving this document on
10:51   10    June 26, 2015?

        11         A      I do.

        12         Q      What do you understand this document to be?
        13                MR. WILDE:     Form, foundation.

        14                THE WITNESS:      Sometime -- well, it says right

10:51   15    at the top, "Income Worksheet."

        16         Q      BY MR. WOLFF:      And this document was sent --
        17    from your understanding, that was sent from Madison

        18    Alley, from their leasing company; is that correct?

        19         A      Yes.

10:52   20         Q      And so the leasing company required -- had a

        21    business income worksheet filled -- with blank spots to

        22    fill in various numbers?

        23         A      Uh-huh.

        24         Q      What does this worksheet -- why does the

10:52   25    worksheet need to be filled out?

                                  Coash & Coash, Inc.
                       602-258-1440         www.coashandcoash.com
             Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 4 of 11

                                Robert Dion - November 27, 2018                 73


         1                MR. WILDE:     Form, foundation.
         2                THE WITNESS:      Well, they gave this to -- they

         3    gave this to Madison Alley to figure out what they

         4    needed to ask for.
10:52    5         Q      BY MR. WOLFF:      What type of business income

         6    insurance they needed to have per the lease agreement?

         7         A      Yes, obviously.
         8         Q      And they sent this to you?

         9         A      Uh-huh.
10:52   10                MR. WILDE:     Form, foundation.

        11         Q      BY MR. WOLFF:      And when I say, "they," Tricia

        12    of Madison Alley sent this -- an e-mail to you that had
        13    the business income worksheet attached, asking for the

        14    additional requirements for insurance and to e-mail a

10:52   15    quote listing the cost for the insurance as they

        16    required; is that correct?
        17         A      Correct.

        18         Q      So they were asking for business income

        19    insurance; is that correct?

10:53   20         A      Uh-huh.

        21         Q      Did you ever fill out this sheet, the business

        22    income worksheet?

        23         A      No, I didn't.

        24                I couldn't have.       I couldn't have filled this

10:53   25    out.

                                  Coash & Coash, Inc.
                       602-258-1440         www.coashandcoash.com
             Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 5 of 11

                                Robert Dion - November 27, 2018                    74


         1         Q      Why could you not have?
         2         A      'Cause I didn't have all the information that

         3    they were asking for.         This is something that an

         4    accountant would fill out, or Jeff himself, that have --
10:53    5    that have -- that have their financial statements and

         6    would have all this information.

         7                I don't have this.       And, quite honestly, I'm a
         8    licensed insurance agent.          I'm not a licensed

         9    accountant.
10:53   10         Q      Did you ever ask Jeff Owen or anyone at Madison

        11    Alley for information so you could fill out this

        12    document?
        13         A      I don't recall I did, no.

        14                But even if I had the information, I'm not sure

10:53   15    I could have filled it out.

        16         Q      Why would could you not have filled it out?
        17         A      Well, 'cause I'm not an accountant.            This is

        18    something that an accountant would do.

        19         Q      So my understanding is it asks for net annual

10:54   20    sales?

        21         A      Uh-huh.

        22         Q      It explains what net annual sales is; correct?

        23         A      Right.

        24                MR. WILDE:     Form, foundation.

10:54   25                THE WITNESS:      Well, yeah.

                                  Coash & Coash, Inc.
                       602-258-1440         www.coashandcoash.com
             Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 6 of 11

                                 Robert Dion - November 27, 2018                75


         1         Q      BY MR. WOLFF:      It says, "The gross sales less
         2    accounts, returns, allowance, bad debt collection

         3    expenses, and prepaid freight plus other earnings from

         4    your business operations such as rents, commissions,
10:54    5    cash, discount receipt, interest, or service fees";

         6    correct?

         7         A      Right.
         8         Q      And did you ever request net annual sales from

         9    Madison Alley?
10:54   10         A      No, I didn't.

        11         Q      And the next section says, "Cost of Goods

        12    Sold"; correct?
        13         A      Yes.

        14         Q      Did you ever request cost of goods sold from

10:54   15    Madison Alley?

        16         A      No.    I don't recall.
        17         Q      And power, heat, and refrigeration, did you

        18    ever request any information regarding power, heat, and

        19    refrigeration from Madison Alley?

10:54   20         A      No.

        21         Q      Next section says, "Ordinary Payroll."

        22                Did you ever request ordinary payroll from

        23    Madison Alley?

        24         A      No.

10:54   25         Q      What about extra expense exposure?

                                  Coash & Coash, Inc.
                       602-258-1440         www.coashandcoash.com
             Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 7 of 11

                                Robert Dion - November 27, 2018                 76


         1         A      No.
         2         Q      Extended business income and extended period of

         3    indemnity exposure?

         4         A      No.
10:55    5         Q      Margin of error -- or sorry.

         6                Margin for error?

         7         A      No.
         8         Q      Did you ever tell anyone at Madison Alley that

         9    that information was needed in order to complete the
10:55   10    business income worksheet?

        11         A      No.

        12                MR. WILDE:     Form, foundation.
        13         Q      BY MR. WOLFF:      Did you -- and if you go to the

        14    last page, where it says, MATL-007494.

10:55   15         A      Uh-huh.

        16         Q      At the very -- there's going to be three lines
        17    there that says, "Insured" --

        18         A      Uh-huh.

        19         Q      -- then "Agent" --

10:55   20         A      Uh-huh.

        21         Q      -- and then "Date."

        22         A      Right.

        23         Q      Correct?

        24         A      Right.

10:55   25         Q      Did you ever put your -- and your Madison

                                  Coash & Coash, Inc.
                       602-258-1440         www.coashandcoash.com
             Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 8 of 11

                                Robert Dion - November 27, 2018                       77


         1    Alley's agent for procuring the business income
         2    insurance; is that correct?

         3                THE WITNESS:      I'm Madison -- I'm their

         4    insurance agent.
10:56    5                Is that what you're saying?

         6         Q      BY MR. WOLFF:      Yeah.

         7                You're their agent --
         8         A      Yes, I am.

         9         Q      -- for procuring business income insurance?
10:56   10         A      Uh-huh.

        11         Q      And here it's requesting the agent's name; is

        12    that correct?
        13                MR. WILDE:     Form, foundation.

        14         Q      BY MR. WOLFF:      Here there's a line that says,

10:56   15    "Agent."

        16         A      Right.
        17         Q      It says, "Agent_," but it looks like a long

        18    line.

        19         A      Uh-huh.

10:56   20         Q      What do you think that is there for?            Why is it

        21    asking for the agent?

        22         A      Well, it could be anything.

        23                MR. WILDE:     Form.

        24                THE WITNESS:      But I would think that they're

10:56   25    talking about, well, the agent that filled it out for

                                  Coash & Coash, Inc.
                       602-258-1440         www.coashandcoash.com
             Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 9 of 11

                                Robert Dion - November 27, 2018                     78


         1    them.
         2         Q      BY MR. WOLFF:      And you were their agent;

         3    correct?

         4         A      I was.
10:56    5         Q      And you did not fill this out; correct?

         6         A      No, I didn't.

         7         Q      What did you do with this -- the e-mail that
         8    you received from June 26, 2015 with the five

         9    attachments, what did you do with this information?
10:57   10         A      I forwarded it to my underwriter.

        11         Q      And who was your underwriter?

        12         A      It was Yana over at --
        13                DEPOSITION OFFICER:        Say it again?

        14                THE WITNESS:      I believe it was Yana.        I don't

10:57   15    remember off the top of my head.            I sent her an e-mail,

        16    though.     I forwarded this to her and asked her if she'd
        17    be able to offer a quote for this.            This is what they're

        18    asking for.

        19                MR. WOLFF:     I'm going to mark this as -- we're

10:57   20    on Exhibit 7?

        21                (Exhibit 7 was marked for identification.)

        22         Q      BY MR. WOLFF:      And what we're looking at here,

        23    it looks like a chain of e-mails; is that correct?

        24         A      Right.

10:58   25         Q      And the e-mail at the top, it looks -- it's

                                  Coash & Coash, Inc.
                       602-258-1440         www.coashandcoash.com
             Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 10 of 11

                                 Robert Dion - November 27, 2018                 214


         1                Do you remember that line of questioning?
         2          A     Yeah, I do.

         3          Q     Did you ever procure insurance for Madison

         4     Alley for less than a year?
01:58    5          A     No.

         6          Q     All right.

         7                So policies typically are a year long?
         8          A     Yes.

         9          Q     All right.
01:58   10                Would -- to your knowledge, did any of the

        11     insurance policies that you procured on behalf of

        12     Madison Alley ever last for one day?
        13          A     No.

        14          Q     And, in fact, could that have been a typo that

01:58   15     was later resolved to get the year?

        16          A     Yes.
        17                MR. WILDE:      That's all I have.

        18

        19                             FURTHER EXAMINATION

01:58   20     BY MR. WOLFF:

        21          Q     When you have -- whether current customers or

        22     new customers, do they ever come to you, saying, "I want

        23     the most expensive insurance available"?

        24          A     What's that?

01:58   25          Q     Do they ever come to you, asking, "I want the

                                   Coash & Coash, Inc.
                        602-258-1440         www.coashandcoash.com
             Case 2:17-cv-03038-SMB Document 79-1 Filed 03/22/19 Page 11 of 11

                                  Robert Dion - November 27, 2018                215


         1     most expensive insurance available"?
         2          A     No.

         3          Q     Are most people looking for the cheapest

         4     insurance that they can get?
01:59    5          A     No, I wouldn't put it that way.

         6          Q     Are they looking to find the appropriate amount

         7     of insurance for the cheapest price?
         8          A     Yeah.

         9          Q     And so when Mr. Owen asked for the cheapest, he
01:59   10     was asking for the cheapest policy or premium that

        11     satisfied the lease; is that correct?

        12          A     Yes.
        13          Q     And as we discussed earlier and as you stated,

        14     Mr. Owen never said he wanted 20,000 in BI insurance; is

01:59   15     that correct?

        16          A     I don't recall.       No.
        17          Q     Robert, do you know how to do basic arithmetic?

        18          A     Yes.

        19          Q     Do you how to use a calculator?

02:00   20          A     Yes.

        21          Q     If you were provided the information requested

        22     in the business income worksheet that was sent to you by

        23     Madison Alley, could you have filled in each box on --

        24                MR. WILDE:      Form, foundation.

02:00   25          Q     BY MR. WOLFF:       -- the income worksheet that was

                                   Coash & Coash, Inc.
                        602-258-1440         www.coashandcoash.com
